PER CURIAM.
This appeal from an order denying a motion to dismiss under Florida Rule of Civil Procedure 1.070© is dismissed — and, alternatively, certiorari is denied — on the authority of Thomas v. Silvers, 701 So.2d 389 (Fla. 3d DCA 1997). Accord Hertz Claim Management Corp. v. Perry, 701 So.2d 669 (Fla. 3d DCA 1997); Novella Land, Inc. v. Panama City Beach Office Park, Ltd., 662 So.2d 743 (Fla. 1st DCA 1995); Khandjian v. Compagine Financiere Mediterranee Cofimed, S.A., 619 So.2d 348 (Fla. 2d DCA 1993). Contra Mid-Florida, Associates, Ltd. v. Taylor, 641 So.2d 182 (Fla. 5th DCA 1994); Comisky v. Rosen Management Service, Inc., 630 So.2d 628 (Fla. 4th DCA 1994).
Appeal dismissed.